Citation Nr: 1702943	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for blood clots.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for seizure disorder.

6.  Entitlement to an initial compensable rating for migraine and tension headaches.

7.  Entitlement to a total disability rating based on individual unemployability.

(The issues of entitlement to service connection for Cushing's syndrome, muscle weakness, bilateral leg disability, neurological disability, and balance disability are addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2016, the Veteran testified during a Board hearing in Washington, DC.  At that time, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  As he indicated that he is unable to work due in part to his service-connected seizure and headache disabilities, the issue is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Also at that time, the Veteran requested that the record be held open for 60 days following the hearing to provide additional time to submit evidence.  In July 2016, the Veteran submitted additional evidence with a waiver of RO review.  

In this decision, the Board grants the claim for a higher initial rating for migraine and tension headaches and dismisses the claim for service connection for blood clots.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the May 2016 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for blood clots.

2.  The Veteran's migraine and tension headaches more nearly approximate migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal by the Veteran of the claim for service connection for blood clots are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for migraine and tension headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2015).

On the record during the May 2016 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for blood clots.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the Veteran's claim for a higher rating for migraine and tension headaches arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's post-service reports of private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Board notes that the Veteran's service treatment records appear to have been misplaced.  While they are pertinent to the claims for service connection and are being requested on remand, they are not pertinent to the claim for a higher initial rating for migraine and tension headaches as they date from 1979 to 1982, decades before the June 10, 2010, effective date of service connection.  Thus, appellate review of the evaluation of the Veteran's migraine and tension headaches may proceed without prejudice to the Veteran.  Id. 

VA also provided the Veteran with an examination in July 2011 to ascertain the nature and etiology of his migraine and tension headaches.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In this case, effective June 10, 2010, the Veteran's migraine and tension headaches have been assigned a 0 percent (noncompensable) rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2015).  Under that diagnostic code, for migraines, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months, and a noncompensable rating is warranted for less frequent attacks.  

At the July 2011 VA examination, the Veteran reported having a migraine headache every 2 to 3 weeks that lasts for hours and that 75 percent of them are prostrating.  He also stated that he has a migraine headache 2 to 3 times per month and that most of them are prostrating.  He noted that he has been assigned different duties at work and the headaches have resulted in increased tardiness.  In terms of their effect on occupational activities, he indicated that the headaches have resulted in decreased concentration, decreased mobility, vision difficulties, lack of stamina, weakness, and fatigue.  In terms of usual daily activities, he noted vision difficulties, lack of stamina, weakness, and fatigue.  While he noted losing 6 weeks of work in the past year, he attributed that loss to Cushing's syndrome.

At the May 2016 hearing, the Veteran reported that his last migraine headache was 2 weeks ago and lasted all day.  He also reported having a headache in February and January and both of those also lasted all day.  He noted that he had lost about 7 days of work due to his migraine and tension headaches so far in 2016.  He indicated that he has a prostrating migraine headache every month to every 2 to 3 months and at least one nonprostrating tension headache every week.  He also reported associated symptoms of nausea, vomiting, and diarrhea.

Given the above, the Veteran has a combination of about 4 migraine and tension headaches per month, most of them being prostrating and resulting in an average of a little more than 1 lost day of work per month.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his migraine and tension headaches more nearly approximate migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That finding warrants a 30 percent rating under Diagnostic Code 8100.  

Although the record shows that the Veteran has missed an average of 1 day of work per month due to his migraine and tension headaches, the record does not show that his headaches have been productive of severe economic inadaptability.  While he has not been able to work at his desired job, that limitation has been due to another disability, and he has been able to maintain his current job for over 10 years.  Thus, an even higher 50 percent rating is not warranted.

In conclusion, the Board has applied the benefit of the doubt in granting a higher initial 30 percent rating for migraine and tension headaches.  However, as the preponderance of the evidence is against an even higher rating, that aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected migraine and tension headaches, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are headaches of varying degrees.  The associated symptoms of nausea, vomiting, diarrhea, decreased mobility, vision difficulties, lack of stamina, weakness, and fatigue that contribute to the characteristic prostrating attacks are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

The appeal of the claim for service connection for blood clots is dismissed.

An initial 30 percent rating for migraine and tension headaches is granted, subject to the provisions governing the award of monetary benefits.


REMAND

Initially, with respect to the remaining claims for service connection, the Board notes that the Veteran's service treatment records appear to have been misplaced.  While the May 2012 rating decision and July 2013 statement of the case note as evidence the service treatment records from August 1979 through October 1982, and they were cited by the VA examiner in July 2011, they are not in the Veteran's electronic claims folder.  Thus, the AOJ should attempt to locate the Veteran's service treatment records and associate them with his electronic folder.

With respect to the hypertension, the record indicates that it may be related to the Veteran's Cushing's syndrome, the claim for which is being remanded to provide the Veteran with an opportunity to testify at a videoconference Board hearing with the proper representative.  Also, a May 2010 private treatment note reflects that the Veteran was found to be significantly hypertensive on the morning of a scheduled back surgery and appears to attribute it to his Cushing's syndrome.  In that regard, the Board observes that high blood pressure is a symptom of Cushing's syndrome.  As the remand of the claim for service connection for Cushing's syndrome could affect this claim, the Board finds that the claims are inextricably intertwined and a Board decision on this claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the back disability, the Veteran testified that he had experienced back pain in service during physical training and at the range during qualification, he had sought treatment but nothing was found, and he has had problems with the back since that time.  Post-service private medical records indicate lumbar disc herniation at L2-3.  Although the service treatment records have been misplaced, the Veteran is competent to report that he experienced back pain in service and has had problems ever since.  Thus, the AOJ should afford the Veteran an examination to determine whether any current back disability had its onset in active service or is causally related to such service.

With respect to the left knee disability, the Veteran testified that he had experienced left knee pain during a run in service and sought treatment but nothing was found, and he has had problems with the left knee since that time.  Post-service private medical records indicate arthritis of the left knee.  Although the service treatment records have been misplaced, the Veteran is competent to report that he experienced left knee pain in service and has had problems ever since.  Thus, the AOJ should afford the Veteran an examination to determine whether any current left knee disability had its onset in active service or is causally related to such service.

With respect to the evaluation of the Veteran's seizure disorder, the disability was last examined by VA in July 2011.  At that examination, the Veteran reported that his last seizure was in 1995.  However, at his May 2016 hearing, he reported that he had a seizure two years earlier and another one a year before then.  As the record indicates that his seizure disorder may have worsened since the last examination, the AOJ should afford him an examination to determine the current severity of his seizure disorder.

Prior to the examinations, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the July 2013 statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Lastly, at the May 2016 hearing, the Veteran raised for the first time the issue of entitlement to a TDIU due to service-connected seizure and headache disabilities.  Due process requires that the AOJ undertake certain notice obligations prior to the Board's adjudication of the issue.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice that is compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the July 2013 statement of the case.  Obtain all adequately identified records.

2.  Attempt to locate the Veteran's service treatment records and associate them with his electronic folder.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his back and left knee disabilities.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any back or left knee disability had its onset in active service or is causally related to such service.  The examiner should discuss any pertinent service treatment records located on remand.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Schedule the Veteran for an examination to determine the current severity of his seizure disorder.  The examiner should review the claims folder and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide an opinion on the impact of the seizure disorder on the Veteran's ability to work.  The examiner should provide a complete rationale for all conclusions.

5.  Then, readjudicate the claims, including the raised claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


